DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first/second barbed end region outer end” (in claim 20, 24), “first/second barbed end region inner end” (claim 20, 24, 34) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: The amendment to the specification on 11/11/2022 adds new reference characters “226”, “228”, “length A”, “330”, “222”, “length B”, “T”, “W”, “L”,  not shown in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The amendment filed 11/11/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The amendment to the specification to include a new paragraph after paragraph 48 recites new matter. See 1112(a) rejection below where support for this new paragraph was never supported by the original specification. 
Applicant is required to cancel the new matter in the reply to this Office Action.
The specification (including the abstract and claims), and any amendments for applications, except as provided for in 37 CFR 1.821 through 1.825, must have text written plainly and legibly either by a typewriter or machine printer in a nonscript type font (e.g., Arial, Times Roman, or Courier, preferably a font size of 12) lettering style having capital letters which should be at least 0.3175 cm. (0.125 inch) high, but may be no smaller than 0.21 cm. (0.08 inch) high (e.g., a font size of 6) in portrait orientation and presented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition; and only a single column of text.  See 37 CFR 1.52(a) and (b).
The application papers are objected to because the amendments to the claims and specification filed 11/11/2022 are barely legible and lack sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition. The examiner notes that newly added subject should be the same font color as the existing text to avoid such problems. 
A legible substitute specification in compliance with 37 CFR 1.52(a) and (b) and 1.125 is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20, 24, 34 and their dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 20, 24, 34 each add limitations related to “a first length” being “equal” to a “second length” which was not disclosed in the original specification nor in the specification of any of the parent application. Furthermore, the specification never disclosed that the drawings were drawn to scale. Looking at original Figure 20 and even looking at amended Figure 20 (filed 4/4/2022), there is no way of knowing that the “first length” is equal to the “second length”. In other words, the original specification never discloses that the barbs are of equal length away from the center of the device. While the drawings seem to show that the set of barbs are generally of equal length from the center, there is no explicit support for this found in the specification. As such, Claims 20, 24, 34 and their dependent claims recite new matter and these claims have an effective filing date of the filing of the current application, March 31, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 24, 34 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20, 24, 34 each recite the limitation "the second length" in the second to last clause of each claim.  There is insufficient antecedent basis for this limitation in the claim. As such Claims dependent off claims 20, 24 and 34 are also rejected under 112(b). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20, 24, 34 and their dependent claims are rejected under 35 U.S.C. 103 as being unpatentable over Palmer US 2015/0073413.
Palmer discloses the claimed invention as recited in Claims 20, 24, 34 and their dependent claims (see Fig 20-21 and paragraphs 75-80, where there is a central bridge region #115 flanked by barbs #120, #125), wherein the central bridge region is located between the first barbed end region inner end of the first bone engaging feature and the second barbed end region inner end of the second bone engaging feature (see Fig below), and a first length extending from the center location of the central bridge region to the first barbed end region outer end of the first bone engaging feature is substantially/gnerally equal to the second length extending from the center location of the central bridge region to the second barbed end region outer end of the second bone engaging feature (see Fig below). 
Palmer does not disclose the first and second lengths are equal.


    PNG
    media_image1.png
    721
    832
    media_image1.png
    Greyscale

However, since Palmer already implied substantially equal first and second lengths (see Fig 20, Fig above), it would have been obvious to one having ordinary skill in the art at a time before the effective filing date to construct the outer end regions to be equally spaced from the center such that the first and second lengths are the same.  It is noted that it would have also been an obvious matter of design choice to have the first and second lengths be equal, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). See MPEP 2144.04.

Response to Arguments
Applicants reply has overcome the previous 112 rejections.
The examiner notes that the applicant’s reply seem to infer that an amended figure 20 was supposed to be included but the reply filed on 11/11/2022 lack any amendments to the figures. 
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In the spirits of advancing prosecution, the examiner notes that if applicant were to overcome the new matter rejections and recite how the first and second lengths are “generally” or “substantially” equal, the examiner notes that previously cited reference Chirico 2009/0005782 (Fig 1e) has many of the claimed features but the bone engaging features (#30a, #30b) lack barbs as claimed. Previously cited reference Coilard US 2008/0132894 also has many of the same features but the bone engaging features (#5, #7) lack the barbs as claimed. However, barbs as claimed are widely known type bone engaging features found in art. Previously cited references, such as in Fox WO 2013/05582 which have barbs (see page 5 of the office action mailed 8/19/2022) and Biesinger US 9,138,274 also has barbs #26. These barb configurations would be applicable in a 103 rejection using Chirico or Coilard in view of Fox/Biesinger. 
At this time, the examiner does not have any suggestions to place the case in condition for allowance. Applicant is welcome to contact the examiner if they have any questions.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032. The examiner can normally be reached Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773